Title: Traveling Expenses of Martha Washington, 1 July 1783
From: Washington, George
To: 


                        
                            July 1st 1783
                        
                        An Acct of Mrs Washingtons Expences from Virga to my Winter Quarters & back again to Virginia
                            according to the Memms & Accts wch I have recd from her & those who accompanied her
                        
                            
                                
                                1775
                                
                                
                                    Lawful
                                
                                
                                
                                
                                
                            
                            
                                
                                Decr
                                
                                To amount of her Expences from Virginia to
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                Cambridge
                                
                                85.
                                 2.
                                6
                            
                            
                                
                                1776
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                July
                                
                                To Ditto from New York to Virginia after
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                the Enemy Landed on Staten Isld 
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                Including her Residence in Phila at Board for sometime  Acct
                                
                                180. 
                                2.
                                8
                            
                            
                                
                                1777
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                Mar.
                                
                                To Ditto from Virginia to Morris Town
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                while the Troops lay there in Winter Qrs
                                
                                 61.
                                10. 
                                
                            
                            
                                
                                May
                                
                                To Ditto from Morris town to Virginia
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                including a few days stay in Phila
                                
                                 74.
                                
                                
                            
                            
                                
                                1778
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                Feb.
                                
                                To Ditto from Virginia to Valley Forge
                                
                                52.
                                8.
                                6
                            
                            
                                
                                June
                                
                                To Ditto from Valley forge back to Virga
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                when the Army took the Fd
                                
                                54. 
                                
                                
                            
                            
                                
                                Decr
                                
                                To Ditto to Philada where I then was at the
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                request of Congress
                                
                                 48. 
                                
                                
                            
                            
                                
                                1779
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                June
                                
                                To Ditto back to Virginia from Middle Brook
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                when the Army Marched from its Cantonment 
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                at that place
                                
                                72. 
                                
                                
                            
                            
                                
                                Decr
                                
                                To Ditto in coming to Morris town when the
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                Army was Cantoned in the Vicinity of it
                                
                                63.
                                5.
                                
                            
                            
                                
                                1780
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                June
                                
                                To Ditto on her Return to Virg. from
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                that place
                                
                                68.
                                
                                
                            
                            
                                
                                Novr
                                
                                To Ditto her Exps. to my Qrs at
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                New Windsor
                                
                                 78. 
                                6.
                                 8
                            
                            
                                
                                1781
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                June
                                
                                To Ditto back to Virginia from thence,
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                when the Army took the Fieldincludg
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                a few days stay in Phila
                                
                                85.
                                
                                
                            
                            
                                
                                1782
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                July
                                
                                To her Expences from Newburgh to Virginia
                                
                                72. 
                                
                                
                            
                            
                                
                                Decr
                                
                                To Ditto from Virginia to Newburgh
                                
                                
                                    70.
                                
                                
                                    5.
                                
                                
                                    8
                                
                            
                            
                                
                                
                                
                                
                                
                                1064. 
                                1. 
                                  0
                            
                            
                                
                                
                                
                                
                                
                                E. Excepted
                            
                        
                        
                            Go: Washington

                        
                    